NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 20, 2013
                                   Decided June 21, 2013

                                          Before

                            RICHARD D. CUDAHY, Circuit Judge 

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 13‐1155

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Western District of Wisconsin. 

       v.                                      No. 3:12CR00084‐001

CHRISTOPHER MARSHUN CARTHANS,                  Barbara B. Crabb,
     Defendant‐Appellant.                      Judge.

                                        O R D E R

        Christopher Carthans’s problems began when he fled from the police after a traffic
stop. Officers located him within minutes and found a handgun in a dumpster along the
route he had taken. Carthans, who had a prior felony conviction for possession with intent
to deliver crack cocaine, see WIS. STAT. § 961.41(1m)(cm)(1r), was charged by indictment
with possession of a firearm by a felon, see 18 U.S.C. § 922(g)(1), and pleaded guilty. The
district court calculated a guidelines imprisonment range of 46 to 57 months and sentenced
Carthans to 60 months. Carthans filed a notice of appeal, but his appointed lawyer asserts
that the possible appellate claims are frivolous and seeks to withdraw under Anders v.
No. 13‐1155                                                                                 Page 2

California, 386 U.S. 738, 744 (1967). We invited Carthans to comment on counsel’s motion,
but he has not responded. See CIR. R. 51(b). We confine our review to the potential issue
identified in counselʹs facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74
(7th Cir. 2002). 

        Carthans has told counsel that he does not want to challenge his guilty plea, and so
counsel properly forgoes discussing the adequacy of the plea colloquy or the voluntariness
of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel does consider whether Carthans could challenge his 60–month sentence,
which is three months above the top end of his guidelines range, as unreasonable. But we
will uphold an above‐range sentence so long as the district court properly calculated the
range, reasonably applied the factors in 18 U.S.C. § 3553(a), and adequately explained the
penalty. See United States v. Hill, 645 F.3d 900, 911 (7th Cir. 2011); United States v. Abebe, 651
F.3d 653, 657 (7th Cir. 2011); United States v. Courtland, 642 F.3d 545, 550–51 (7th Cir. 2011).
Here the court emphasized the violent nature of Carthans’s convictions (including multiple
convictions for battery) and noted that he was not “learning” from his mistakes; instead, he
used marijuana and repeatedly committed new offenses while on supervised release. The 
court thus reasonably concluded, based on the “serious, violent, and repetitive nature” of
Carthans’s past crimes, that an above‐range sentence was necessary to hold him
“accountable” and “protect the community.” See 18 U.S.C. § 3553(a)(2)(B), (C); United States
v. Valle, 458 F.3d 652, 658–59 (7th Cir. 2006).

       Counselʹs motion to withdraw is GRANTED, and the appeal is DISMISSED.